DETAILED ACTION
This Office action is in response to the amendment filed on 10 February 2021.  Claim(s) 1-6 and 8-9 are pending in the application. Claim 7 have been canceled.
This Application 16/993,398, filed 14 August 2020 is a continuation of 16/183,389, filed 7 November 2019, now abandoned, which is a continuation of 14/849,743, filed 10 September 2015, now U.S. Patent 10,147,735, which claims priority from Provisional Application 62/132886, filed 31 March 2015.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park et al., US Patent 8,564,050 B2 is related to a three dimensional semiconductor device. Park teaches producing a semiconductor memory device (for example fig. 1 shown a memory device) when three directions crossing each other are set to first, second, and third directions (for example length width and height of the memory device), respectively, laminating a plurality of first laminates (layer of S1 and S2, fig. 5B) and a plurality of second laminates (layer of S8-S10, fig. 5Q) on a semiconductor substrate in the third direction (height direction, as shown in figure 5); forming ends of the plurality of first laminates (layer of S1 and S2, fig. 5B) in shapes of steps extending in the first direction (from left to right direction for example a length direction of a layer S1-S10); and forming ends of the plurality of second laminates (layer of S8-S10, fig. 5Q) in shapes of steps extending in both directions of the first direction (from left to right direction for example a length direction of a layer S1-S10) and the second direction (width direction extend into the page).  Although Park teaches trimming or slimming the resist (see column 17, lines 60-67;column 18, lines 1-9, see figure 5Q), Park fails to teach during the formation of the ends of the plurality of second laminates (layer of S8-S10, fig. 5Q) in shapes of steps, a plurality of first resists are formed on the plurality of second laminates , .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822